FILED
                             NOT FOR PUBLICATION                              SEP 12 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RICARDO AYALA-NEGRETE,                           Nos. 10-70837, 13-72305

              Petitioner,                        Agency No. A074-813-367

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted September 9, 2014**
                              San Francisco, California

Before: WALLACE, SCHROEDER, and OWENS, Circuit Judges.

       Petitioner Ricardo Ayala-Negrete appeals from a final order of removal

issued by the Board of Immigration Appeals (BIA), and the BIA’s denial of his

motion to reopen. We have jurisdiction under 8 U.S.C. § 1252, and we affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ayala-Negrete admits that he falsely claimed United States citizenship in an

attempt to gain entry at the border on August 13, 2001. He is therefore

inadmissible under 8 U.S.C. § 1182(a)(6)(C)(ii). Ayala-Negrete argues that this

ground of inadmissibility does not apply because he timely retracted his false claim

to the first border patrol agent to whom the claim was made. However, a retraction

made when disclosure of the falsity is imminent is untimely and does not purge the

taint. Valadez-Munoz v. Holder, 623 F.3d 1304, 1309-10 (9th Cir. 2010). Ayala-

Negrete’s retraction was not made until the agent ordered him to pull over for

further questioning, a point at which disclosure of the falsity was imminent.

Substantial evidence supports the BIA’s determination that the retraction was

untimely. See Lianhua Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014).

      Ayala-Negrete’s other contentions are unavailing. First, because an

immigrant who falsely claims citizenship is not eligible for a waiver of removal

based on hardship, Ayala-Negrete cannot obtain relief based on his claim that the

immigration judge (IJ) erroneously evaluated his extreme hardship showing. 8

U.S.C. §§ 1182(a)(6)(C)(ii), 1182(i). Second, the BIA and IJ did not violate

Ayala-Negrete’s due process rights by denying his motion to suppress the

testimony of a border patrol officer who allegedly misstated the date of Ayala-

Negrete’s illegal entry. See Ramirez-Alejandre v. Ashcroft, 319 F.3d 365, 370 (9th


                                         2                                      13-72305
Cir. 2003) (en banc). Moreover, even if the admission of such evidence were

constitutional error, it was not prejudicial, as Ayala-Negrete’s own testimony

established his inadmissibility. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000). Finally, the BIA did not abuse its discretion in denying Ayala-Negrete’s

frivolous motion to reopen as untimely given that it was filed nearly two years

after the BIA issued its decision. See 8 U.S.C. §§ 1229a(c)(6)-(7).

      AFFIRMED.




                                         3                                   13-72305